DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 May 2022 Was entered.
Status
2.	Claims 1-24 were filed on 24 July 2018.  Applicant also filed a TrackOne request and enrolled in the first action interview program on the same day.  Applicant also filed a preliminary amendment cancelling claims 1-24 and adding claims 25-41.  A pre-interview first action was mailed on 18 October 2018.
Applicant responded on 9 November 2018 requesting an interview and submitted proposed amended claims 25-41 which included cancelling claim 27.  The interview was held on 5 December 2018 and discussed the proposed amended claims.  A first action interview office action was mailed on 14 March 2019 which focused on the proposed amended claims.
Applicant responded on 15 April 2019 with claims 25-41 based on the preliminary amendment filed on 24 July 2018.  No claims were cancelled and claims 25, 30, 32, 34-35 and 40-41 were amended.  
Claims 25-41 were examined and rejected in an Office action mailed on 5 September 2019.  Applicant filed an AFCP response on 1 November 2019  An advisory action was mailed on 9 December 2019 where the response was not entered.  Applicant filed an RCE on 2 March 2020.  Relative to the claims examined in the final rejection, Applicant cancelled claims 26-28.  Applicant also presented an affidavit.
Claims 25 and 29-41 were examined and rejected in an Office action mailed on 8 September 2020.  An interview was conducted on 10 February 2021 but no agreement was reached.  Applicant filed a response on 8 March 2021.  Claims 25 and 29-41 were examined and rejected in an Office action mailed on 7 June 2021.  An interview was conducted on 26 April 2022 but no agreement was reached.  Applicant filed an RCE on 4 May 2022 cancelling claims 35-41 and adding claims 42-43.  Applicant also amended claims and submitted arguments.  
Claims 25, 29-34 and 42-43 are examined herein.

Applicant is reminded that upon the cancellation of claims, the inventorship should be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner’s Notes & Claim Interpretation
3.	Citations to Applicant’s specification are abbreviated herein “Spec.”  
Applicant’s response of 4 May 2022 is referenced as “Response.”

Applicant amended claim 25 to recite “the guide RNA is in molar excess to the Cas9 protein”  in lines 1-2 of part (a). 
The word “molar” appears in the specification either by itself or with a prefix such as “micro” in pages 83 (1st para.), 95 (2nd para.), and 118 (2nd para.).  Applicant’s specification states:  
“7 μg of Cas9 (Streptococcus pyogenes Cas9) protein and 3 μg of gRNA molecules (1 :2 molar ratio) were mixed in 1 x Cas9 buffer (NEB).“  Spec., p. 118, ll. 11-13.

The prior arguments in this application’s lengthy file history are explicitly incorporated by reference.



Withdrawal of Objections and Rejections
4.	The rejection of the then-pending claim claims beginning with claim 25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for adding new matter is withdrawn in view of Applicant’s amendments to the claims in which Applicant removed the limitation “across the cell wall.”
5.	Any rejection or objection applying to a cancelled claim is rendered moot in view of the claim’s cancellation.


Claim Objections
6.	Claim 30 is objected to because of the following informality.
Claim 30 is objected to because to requires a ribonucleoprotein complex
comprising a Cas9 protein and a guide RNA but then requires an excess of guide RNA.  Applicant is requested to account for the excess of guide RNA in the claim.  The structure of a Cas9 / guide RNA complex has a 1:1 molar ratio.  See, e.g. Kanchiswamy et al. (cited below) 

Appropriate correction is requested.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 25, 29, 30-31, 33-34 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 in view of Woo et al. (2015) Nat Biotech 33(11):1162-64; Kim et al., WO 2014/065596 A1, published 1 May 2014; Wu et al. (2011) Plant J 68:186-200; Martin-Ortigosa & Wang (2014) Transgen Res 23:743-56; and Sanford et al., US Patent No. 5,036,006.
Applicant traverses the rejection of record in the paper filed 4 April 2022.  Applicant’s arguments have been fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
The prior arguments in this application’s lengthy file history are explicitly incorporated by reference.
Claim 25 is drawn to a method of producing a modified crop plant by starting with an embryonic tissue and by introducing a Cas9 protein and a guide RNA into a plant cell by using a microparticle coated with a Cas9 protein and a guide RNA.  The guide RNA must be in molar excess to the Cas9 protein.  
The Cas9 protein and guide RNA are not required to be pre-formed before loading on the particle.  In the current phrasing of the claim, there is an excess of guide RNA so the molar excess of guide RNA, at least, will not be bound in an RNP.
The claim also requires bombarding embryo  and then regenerating a plant from the tissue.  
In lines following part (c), the claim requires that the guide RNA comprises a polynucleotide sequence complementary to a genomic target site and wherein the Cas9 protein and the guide RNA as a ribonucleoprotein complex binds to the genomic target site sequence in the plant cell.  
The claim also requires a Markush group of changes to the target sequence.  However, the Markush group encompasses all possible changes to a nucleotide sequence – it only requires a single nucleotide change which may be an insertion, a deletion, a substitution or an alteration – or combinations thereof.
Claim 1, part (a) Represents a Concept Taught by the Prior Art
Part (a) of claim 1 requires coating a microparticle with Cas9 protein and guide RNA.  These two components can form a ribonucleoprotein complex.  
Kanchiswamy et al. teaches forming RNPs with a guide RNA and purified Cas9 protein and then delivering the complex to plant cells.  Kanchiswamy et al., p. 490 (Fig. 1) & p. 489 (2nd col, only full paragraph).  
Also, Kanchiswamy et al. teaches that the benefit of using a pre-formed ribonucleoprotein particle is that it “[leaves] no trace of foreign genetic elements.  E.g. Kanchiswamy et al., p. 489, col. 2, para. 2; & Fig. 2.

Additionally, Woo et al. teaches
the delivery of RGEN RNPs into protoplasts of various plant species and the induction of targeted genome modifications in whole plants regenerated from them.  Purified Cas9 protein was mixed with a two- to tenfold molar excess of [guide RNAs] targeting four genes from three plant species in vitro to form preassembled RNPs.

Woo et al., p. 1162.  Woo et al. additionally teaches introducing these complexes into plant cells using PEG-mediated RNP transfections.  Woo et al., p. 1164.  Therefore Woo et al. teaches all the limitations of part (a) except for the microparticle.  
However, also note that Applicant’s specification recites in at least one place that PEG-mediated transformation can be used instead of microparticle bombardment.  E.g., Spec., p. 24, ll. 17-24.
Kim et al. also teaches using a guide RNA combined with a Cas9 protein in a complex to transform protoplasts.  Kim et al., paras. 0382-402.  Kim et al. further teaches that the guide RNA is complementary to the target sequence.  Id., para. 0075.  See also Kanchiswamy et al.’s Figure 1.

Bombarding Proteins and Nucleic Acids into Embryo Tissue Was Well Known in the Art.
Claim 1, part (b) requires bombarding the complex of part (a) into embryo tissue.
Kanchiswamy et al. teaches using particle bombardment.  Kanchiswamy et al., p. 489, col. 2, 2nd para.

Taking the two elements of claim 1, protein and RNA, Martin-Ortigosa & Wang teaches air-drying proteins onto gold particles together with plasmids.  Martin-Ortigosa & Wang, p. 748.  Martin-Ortigosa & Wang teaches bombarding plant tissues using biolistics techniques.  Id.  When onion epidermis was bombarded, protein activity was observed.  Id.  Further, when Martin-Ortigosa & Wang bombarded plant tissue with both proteins and plasmids, activities from the protein and expression from the plasmid were observed.  Id., p. 751.  Therefore Martin-Ortigosa & Wang teaches coating microparticles with both proteins and nucleic acid molecules and then functionally bombarding plant tissue.
Sanford et al. teaches microparticle bombardment using RNA and measuring expression.  Sanford et al., col. 15-16.
Regarding a combination of protein and nucleic acid, Wu et al. teaches coating gold particles with Tn5 transposase complexed with 6.3 kb of DNA then using it in biolistic transformation of rice.  Id., p. 188.  
The target cell used by Wu et al. is embryogenic calli.  Id., p. 198.  The target cell used by Martin-Ortigosa & Wang is immature embryos.  Martin-Ortigosa & Wang, p. 539.  
Regenerating Plants Following Biolistic Bombardment Was Well-Known in the Art
The claim requires regenerating plants.  Regenerating Plants Following Biolistic Bombardment Was Well-Known in the Art.  E.g., Martin-Ortigosa & Wang teaches T0 plants.  Martin-Ortigosa & Wang, p. 541.

Claim 1 Requires a Well-Known CRISPR Structure
Lines 1-4 following part (c) represent the well-known CRISRP structure.  See, e.g., Kanchiswamy et al., Fig. 1.  Applicant does not argue this structure as novel.

The Changes Recited in the Last Four Lines Are Well-Known in the CRISPR Art
See, e.g. Woo et al., Fig. 1 & 2.  
Also, e.g., Kim et al., teaching a deletion of 7 bp.  Kim et al., para. 402.

The instant rejection is under 35 USC 103, not 35 USC 102.
Kanchiswamy et al. teaches the invention claimed but does not provide a working example and also does not recite molar ratios.
Neither Woo et al. nor Kim et al. teaches using microparticle bombardment possibly because both transform protoplasts.  Woo et al. recites the same molar excess as required by claim 25.
Martin-Ortigosa & Wang only teaches bombarding proteins.
Sanford et al. teaches microparticle bombardment with DNA and RNA.
Wu et al. teaches combining proteins and DNA and coating microparticles.  

To summarize:

RNA
DNA
protein
Cas9+
protein
DNA+
protein
biolistics
Kanchiswamy
yes

yes
yes

yes
Woo et al.
yes

yes
yes


Kim et al.
yes

yes
yes


Martin-Ortigosa


yes


yes
Wu et al.

yes
yes

yes
yes
Sanford et al.
yes







Thus, given the guidance of Kanchiswamy et al. together with the teachings of Martin-Ortigosa & Wang; Sanford et al.; Kim et al.; Wu et al.; and Woo et al., it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the above teachings so that the Cas9 protein and guide RNA are added to microparticles and used in microprojectile bombardment protocols to transform plant cell where the microparticles penetrated the plant cell’s wall to transform the cell.  Regenerating a plant from a transformed cell was routine in the art to the time of filing.  The above references teach that it was known in to art how to successfully add (a) proteins, (b) nucleic acids, (c) combinations of proteins and nucleic acids, and (d) RNA as a nucleic acid, and then use microprojectile bombardment to transform cells where activity was subsequently demonstrated.  
Given the level of skill in the art as of the effective filing date of the claimed invention one of ordinary skill in the art would have had a reasonable expectation of success as shown by the above references.  Thus claim 25 is obvious.  
The invention claimed in claim 25 is an obvious-to-try variant of techniques that are and were well-established in the art.  See, e.g., MPEP § 2143 (I)(A).  The claim is also obvious under the teachings, suggestion, motivation test.  MPEP § 2143(IG).
Martin-Ortigosa & Wang teaches bombarding maize embryos (Supp. Fig 6), and thus claim 29 is obvious.

Claim 30 is an independent claim similar to claim 25 but, unlike claim 25, requires that a ribonucleoprotein complex with Ca9 and a guide RNA is loaded onto the microparticles.  Part (a) also requires that the guide RNA is complementary to the target sequence but hat is a given with the CRISPR method.
Claim 30 then ‘incubates’ the complex and microparticle with embryo tissue, allows the CRISPR components to make a change, and then regenerates a plant.
Given the similarity, the same art that applies to claim 25 also applies to claim 30 under the considerations set forth supra.
Actually, since using biolistics is no longer required, claim 30 more closely resembles the teachings of Woo et al. and Kim et al.
Therefore claim 30 is obvious.  
Kim et al., in the Example featuring Arabidopsis, teaches, for example, a deletion of 7 bp (para. 402), and thus claim 31 is obvious.


Kim et al. also teaches that a heterologous nucleotide sequence can be used to drive recombination to insert novel sequence into a plant’s genome (e.g. para. 0107), and thus claims 33-34 are obvious.
Woo et al. teaches using a “two- to tenfold excess of gRNAs.  p. 1162, col. 2, 4th para.  Therefore claims 42-43 are obvious.


8.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91 in view of Woo et al. (2015) Nat Biotech 33(11):1162-64; Kim et al., WO 2014/065596 A1, published 1 May 2014; Wu et al. (2011) Plant J 68:186-200; Martin-Ortigosa & Wang (2014) Transgen Res 23:743-56; and Sanford et al., US Patent No. 5,036,006 in further view of Guilinger et al. (2014) Nat Biotech 32(6):577-82.
As seen above, claim 30 is obvious in view of the above references except for Guilinger et al., but those references do not teach using a catalytically inactive Cas9 protein.
The prior art, however, teaches that combining an inactive Cas9 protein with the FokI nuclease increases the specificity of genome modification.  Guilinger et al., title (cited by Applicant on page 18 of the specification).  Therefore claim 32 is obvious.  

Applicant’s Arguments & Response
Applicant traverses the rejections under 35 USC 103.  Response, pp. 5-9.  On page 6, Applicant reviews the rejection of record.  Response, p. 6.
At the bottom of page 6, Applicant alleges that there was not a reasonable expectation of success.  Id.
Applicant asserts that the authors of Kanchiswamy et al. were not aware of “any literature describing the introduction of a ribonucleoprotein complex into a plant cell” at the time of publication.  Response, pp. 6-7.
In response to Applicant’s position – what is the relevance of the authors of Kanchiswamy et al. knowledge or lack thereof, regarding the art?  Woo et al., which is prior art to the instant patent Application, does demonstrate “the introduction of a ribonucleoprotein complex into a plant cell.”
Therefore Kanchiswamy et al.’s allegedly cautionary statements were made in ignorance of the success of others in the field such as Woo et al. and Kim et al.

Applicant lists the cited publications in the rejection under 35 USC 103

Applicant cites to another publication:  Husaini et al. ((2010) GM Crops, 2010, Vol. 5 No. 1, pp 276-87) as alleged standing for the difficulties in biolistic transformation.  Response, .7.
With all due respect, by the time this application was filed, biolistic transformation was routine in the art.
Applicant’s attention is drawn to U.S. Patent No. 5,990,387, assigned to Pioneer Hi-Bred Int’l, Inc. where the listed inventors are Dwight Tomes, Arthur Weissinger, John Sanford and Theodore Klein.  The claims are drawn to using the biolistic technique (e.g. U.S. Patent No. 5,036,006; Sanford et al.).  The claims of a U.S. patent are presumed valid, including the enablement requirement of 35 USC 112(a) first paragraph.  Therefore the biolistic transformation of maize as of the 1999 issue date of the Tomes et al. patent did not require undue experimentation.  It is the position of the Office that using biolistics techniques to transform maize has a reasonable expectation of success.  
The file history of the Tomes et al. patent as well as any continuations and divisionals is hereby incorporated by reference
Returning to the article, in the abstract, Husaini et al. states “Numerous plant transformation technologies have developed with the aim of achieving these objectives. Here we discuss some of these technologies.”  It’s a review article reviewing the art concerning transformation technologies relative to the publication date of 2010, which is approximately five years before the instant application’s filing date.
Also note the numerous examples of biolistic transformation cited in Table 1.
In any case, Applicant’s argument is not on point with respect to claim 30 and its dependent claims which do not require using biolistic techniques.

Applicant states that 
The additional references cited by the Office, Woo, Kim, Wu, Martin-Ortigosa & Wang, and Sanford do not cure the deficiencies in Kanchiswamy because they do not relate to specifically introducing CRISPR-Cas machinery to embryo tissue and producing a modified crop plant as claimed, and one of ordinary skill is not guided to derive Applicant's claimed methods with a reasonable expectation of success nor motivated to assert the claims as presented herein yield predictable results.

Response, p. 7, 2nd para.

The Office has established that an ordinary artisan was aware that proteins could be transformed into plant cells using bombardment.  Martin-Ortigosa & Wang.
The Office has established that an ordinary artisan was aware that RNA  could be transformed into plant cells using bombardment.  Sanford.
Applicant fails to establish why using the combination of protein and RNA would present any additional hurdle.  Note that the claims 25 and 29 do NOT require that an intact RNP is loaded onto microparticles and/or that the  intact particle survives intact through the biolistic procedure.  The only functional requirement is that they assemble into an RNP inside the target cell.
Assembling a functional RNP inside a target cell was routine in the CRISPR art because the prior art teaches transformation of plasmids encoding the Cas9 protein and guide RNA which are then assembled inside the plant cell.

Otherwise, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981) (“The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” (citations omitted)).  See also In re Merck & Co., 800 F.2d 1091, 1097, 231 USPQ 375, 380 (Fed. Cir. 1986)(“Non-obviousness cannot be established by attacking references individually where the rejection is based upon the teachings of a combination of references.  Thus, Petersen must be read, not in isolation, but for what it fairly teaches in combination with the prior art as a whole.” (citing to In re Keller)).

Applicant then reviews the sole addition to the claim language of claim 25.  Then reviews the claim language and the working example.  Response, p. 7, btm.
On page 8, Applicant argues that the individual references do not teach the claimed invention – again, Applicant addresses each reference individually.  Again, such an argument is not persuasive.  

Applicant asserts that “Martin-Ortigosa & Wang, Wu, and Sanford do not disclose or suggest microparticles coated with a ribonucleoprotein complex comprising a Cas9 protein and a guide RNA . . .”  Response, p. 8, middle of page.
That is not on point with regard to claim 25 because Applicant is basing this argument on language that is not in the claim. 

In view of the above, Applicant’s arguments are not persuasive.  Kanchiswamy et al. teaches and suggests and provides motivation for the method steps of claim 25.  Although Kanchiswamy et al. provides cautionary language, it is not clear how that impacts a reasonable expectation of success.  Further, Applicant established that the authors of Kanchiswamy et al. were not aware of either the work of Woo et al. or the Kim et al. publication.
Other than that, Applicant argues against the references individually.
Applicant points to the claim amendment requiring a molar access of the guide RNA, but that is taught by Woo et al.

Applicant mentions the rejection of claim 32 (Office action, pp. 8-9) at the stop of page 9 (Response).  Applicant presents no arguments but merely requests the rejection be withdrawn.

Applicant fails to overcome the prima facie case established by the Office.   


Conclusion
13.	No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/            Examiner, Art Unit 1663